Case 2:19-cv-00466-RGD-LRL Document 44 Filed 02/18/20 Page 1 of 8 PageID# 488



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           NORFOLK DIVISION


 APPOTRONICS CORPORATION LTD.,

                     Plaintiff,
                                             Civil Action No. 2:19-cv-00466-
 v.
                                             RGD-LRL
 DELTA ELECTRONICS, INC.,

                     Defendant.



         PLAINTIFF APPOTRONICS CORPORATION LTD.’S SUR-REPLY IN
      OPPOSITION TO DEFENDANT DELTA ELECTRONICS, INC.’S MOTION TO
        TRANSFER VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA
Case 2:19-cv-00466-RGD-LRL Document 44 Filed 02/18/20 Page 2 of 8 PageID# 489


                                              TABLE OF CONTENTS

                                                                                                                              Page


I.     INTRODUCTION ............................................................................................................. 1
II.    ARGUMENT ..................................................................................................................... 1
       A.        Delta’s Interactions with Dr. Yi Li Occurred Outside California. ......................... 2
       B.        The Choice-of-Law Clause in the MNDA Does Not Establish Jurisdiction. ........ 4
III.   CONCLUSION .................................................................................................................. 5




                                                                 i
Case 2:19-cv-00466-RGD-LRL Document 44 Filed 02/18/20 Page 3 of 8 PageID# 490



  I.   INTRODUCTION

       Delta’s Reply (Dkt. 36, hereinafter “Reply”) argues for the first time that personal

jurisdiction is appropriate because it “purposefully directed” its activities towards California,

either through the alleged residence of one of Appotronics’s employees or through a choice-of-

law clause in a Mutual Non-Disclosure Agreement (“MNDA”) signed by the parties. See Reply at

2-6. But neither of these alleged factual bases establishes that personal jurisdiction over Delta

would have been proper.

       First, Delta has not shown that it even knew of Dr. Li’s residence in California at the time

of the activities in question, and in any event, the location of Dr. Li’s personal residence was

immaterial to the relationship and interactions between the parties and does not establish that Delta

made any effort to “purposefully avail” itself of California. Burger King Corp. v. Rudzewicz, 471

U.S. 462, 475 (1985). Second, the MNDA is not relevant to specific personal jurisdiction because

no claim or counterclaim arises out of that contract. See Dkt. 27 (Amended Complaint) and Dkt.

29 (Counterclaim). Moreover, a choice-of-law clause does not control the forum for a dispute or

act as a consent to jurisdiction by the parties. Siren Gaming, LLC v. Arviso, 153 Fed. Appx. 420,

421 (9th Cir. 2005) (“[b]ecause the non-disclosure agreement incorporated only the choice of law

clause, and not the forum selection clause… [defendant] did not consent to personal jurisdiction”).

       Accordingly, Delta fails to meet its burden of showing that personal jurisdiction could have

been exercised over it by the Northern District of California at the outset of this lawsuit, and its

Motion should therefore be denied.

 II.   ARGUMENT

       The Ninth Circuit, which includes the proposed transferee venue, applies a three-part test

to determine whether specific jurisdiction comports with due process:



                                                 1
Case 2:19-cv-00466-RGD-LRL Document 44 Filed 02/18/20 Page 4 of 8 PageID# 491



       (1) The defendant must have done some act by which he purposefully avails himself
       of the privilege of conducting activities in the forum, thereby invoking the benefits
       and protections of its laws; (2) the claim must arise out of the defendant's forum-
       related activities; and (3) the exercise of jurisdiction must be reasonable.

Fireman's Fund Ins. Co. v. National Bank of Coops., 103 F.3d 888, 894 (9th Cir. 1996).

       Neither the alleged residence of Dr. Yi nor the choice-of-law provision in the MNDA

establishes that Delta “purposefully availed [it]self… of the privilege of conducting activities” in

California for any activity related to this lawsuit.

       A.      Delta’s Interactions with Dr. Li Occurred Outside California.

       Delta did not “purposefully avail[]” itself of Dr. Li’s alleged residence in California, and

thus Delta fails to meet the first prong of the specific jurisdiction analysis. The “purposeful

availment requirement ensures that a defendant will not be haled into a jurisdiction solely as a

result of random, fortuitous, or attenuated contacts… or of the unilateral activity of another party

or a third person.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985).

       For purposes of personal jurisdiction, Delta’s contacts with California, not Appotronics’s

contacts, are relevant. Nothing in the record establishes that Delta even knew where Dr. Li lived,

let alone establishes that it took any action with regard to Dr. Li’s alleged residence. Indeed, the

collaboration between Delta and Appotronics (China) Corporation started when Delta reached out

to Dr. Li by email and requested that Dr. Li visit Delta in Taiwan. Declaration of Dr. Yi Li (“Li

Decl.”) at ¶ 3. Negotiations between the companies occurred exclusively in Taiwan and China,

where Appotronics (China) Corporation is located, and Dr. Li signed the MNDA in China. Id. at

¶ 4. During the course of the collaboration with Delta, Dr. Li did not possess any testing or design

equipment in California, making technical work for the project impossible there. Id. at ¶ 5. While

Dr. Li may have responded to incidental emails or phone calls from California, he would have

done so on his personal time. To the best of Dr. Li’s knowledge, Delta would not have even been


                                                   2
Case 2:19-cv-00466-RGD-LRL Document 44 Filed 02/18/20 Page 5 of 8 PageID# 492



aware that he was in California on those few occasions, and Dr. Li never represented to Delta that

he resided in California. Id. at ¶¶ 5-6. Tellingly, even though Delta bears the burden of proof, it

fails to cite any instances in which it communicated with Dr. Li in California on matters related to

the project, knowing of his residence there, let alone a pattern of contacts that would be sufficient

to establish personal jurisdiction.

        In short, Delta did not “purposefully avail[]” itself of Dr. Li’s alleged personal residence

in California. Dr. Li’s alleged residence is the unilateral activity of a another party or third person,

not Delta, and cannot form the basis for jurisdiction over Delta. McGlinchy v. Shell Chemical Co.,

845 F.2d 802, 816 (9th Cir. 1988) (a party’s performance of “90% of their activities in the Bay

Area” did not establish personal jurisdiction over the other party to the contract because such

activities were “only unilateral activity”); Pennebacker v. Wayfarer Ketch Corp., 777 F. Supp.

1217, 1221 (E.D. Pa. 1991) (“plaintiff's decision to live in Pennsylvania while employed by

defendant and receive some of his paychecks at his home address in Pennsylvania are essentially

unilateral decisions on his part for his own convenience which cannot provide a basis of

jurisdiction”).

        Indeed, any presence of Dr. Li in California was entirely tangential to the collaboration

between the companies, and even if Dr. Li had incidentally communicated with Delta from

California, such communications would be irrelevant to jurisdiction over Delta, as Dr. Li’s location

was not important to those communications. See Religious Tech. Ctr. v. Liebreich, 339 F.3d 369,

375 (5th Cir. 2003) (“the physical location of Liebreich at the time she signed the agreement and

participated in negotiations on behalf of the Estate is not especially relevant in the analysis”).

        The two cases to which Delta cites are each inapplicable to these circumstances, as in both,

the corporation over which personal jurisdiction was being asserted had purposefully directed its



                                                   3
Case 2:19-cv-00466-RGD-LRL Document 44 Filed 02/18/20 Page 6 of 8 PageID# 493



actions towards the relevant forum state. See Universal Stabilization Techs., Inc. v. Advanced

BioNutrition Corp., No. 17-cv-87, 2017 WL 1838955, *4-5 (S.D. Cal. May 8, 2017) (focusing on

“purposeful direction” and noting that “ABN employees initially reached out to seek out Dr.

Bronshtein’s expertise and visited him in San Diego,” among other activities tied to California);

Cray Inc. v. Raytheon Co., 179 F. Supp. 3d 977, 988-89 (W.D. Wash. 2016) (similarly focusing

on purposeful direction and noting that “Raytheon obtained the ’909 and ’833 Patents only after

acquiring information about that technology through activities directed at Cray [a Washington

Corporation] and its employees in Washington”).

       Accordingly, Dr. Li’s alleged residence does not establish personal jurisdiction over Delta.

       B.      The Choice-of-Law Clause in the MNDA Does Not Establish Jurisdiction.

       As previously noted by Appotronics, the MNDA is not at issue in this lawsuit, and no claim

or counterclaim depends on any interpretation of a contractual arrangement between the parties.

Dkt. 27 (Amended Complaint) and Dkt. 29 (Counterclaim). While Appotronics did note the

existence of the MNDA in the background section of its Amended Complaint, that does not

establish that any claim of the lawsuit actually arises out of that agreement. See In re Verhoef, 888

F.3d 1362, 1365 (Fed. Cir. 2018) (inventorship is established through the facts of conception, not

by contract). Since the claims and counterclaim of this lawsuit do not “arise out of” the MNDA,

Delta’s second theory is inapplicable to the exercise of specific personal jurisdiction. Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (a court exercising specific

jurisdiction may only rule on “issues deriving from, or connected with, the very controversy that

establishes jurisdiction”); Fireman's Fund Ins., 103 F.3d at 894 (“the claim must arise out of the

defendant's forum-related activities”).

       Even if the claims or counterclaim arose out of the MNDA (which they did not), a choice-

of-law clause is insufficient to establish personal jurisdiction over Delta. A party “has not

                                                 4
Case 2:19-cv-00466-RGD-LRL Document 44 Filed 02/18/20 Page 7 of 8 PageID# 494



consented to personal jurisdiction in California by the mere act of agreeing that California law

would govern the parties’ contract.” Dynamic Software Servs. v. Cyberbest Tech., Inc., No. C-13-

04217, 2014 WL 3373924, *4 (N.D. Cal. July 9, 2014); see also Smartstop Self Storage Operating

P'ship L.P. v. Can-Dev, ULC, No. SACV 15-01415, 2015 WL 13322430, *3 (N.D. Cal. Oct. 26,

2015) (“[t]he provision specifying that the contracts would be governed by California law is also

insufficient to establish purposeful availment”); Burger King, 471 U.S. at 475 (a choice-of-law

provision can be considered with other purposeful contacts, but “such a provision standing alone

would be insufficient to confer jurisdiction”); In re Lois/USA, Inc., 264 B.R. 69, 101 (Bankr.

S.D.N.Y. 2001) (A “choice-of-law clause and a forum selection clause are not the same, and

address different needs and concerns”).

III.   CONCLUSION

       Personal jurisdiction in the proposed transferee forum is a threshold issue that the party

requesting transfer bears the burden of proving. Global Touch Solutions, LLC v. Toshiba Corp.,

109 F. Supp. 3d 882, 889 (E.D. Va. 2015); 28 U.S.C. § 1404(a). Delta’s Reply fails to satisfy that

burden. For this reason, and the reasons in its Opposition (Dkt. 33), Appotronics respectfully

requests that the Court deny Delta’s Motion to Transfer Venue.

 Dated: February 18, 2020                       By: /s/ Gary M. Hnath
                                                   Gary M. Hnath (VA Bar No. 33953)
                                                   Jing Zhang (pro hac vice)
                                                   Bryan Nese (pro hac vice)
                                                   Clark Bakewell (pro hac vice)
                                                   MAYER BROWN LLP
                                                   1999 K Street NW
                                                   Washington, DC 20006
                                                   Tel.: 202.263.3040
                                                   ghnath@mayerbrown.com
                                                   jzhang@mayerbrown.com
                                                   bnese@mayerbrown.com
                                                   cbakewell@mayerbrown.com
                                                   Counsel for Plaintiff Appotronics
                                                   Corporation Ltd.

                                                5
Case 2:19-cv-00466-RGD-LRL Document 44 Filed 02/18/20 Page 8 of 8 PageID# 495




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on February 18, 2020, the foregoing document was

electronically filed with the Clerk of the Court for the UNITED STATES DISTRICT COURT,

EASTERN DISTRICT OF VIRGINIA, using Court’s Electronic Case Filing (ECF) system. The

ECF system routinely sends a “Notice of Electronic Filing” to all counsel of record who have

consented to accept this notice as service of this document by electronic means. Any party not

receiving the Court’s electronic notification will be sent a copy of the foregoing document.



 Dated: February 18, 2020                       By: /s/ Gary M. Hnath
                                                   Gary M. Hnath (VA Bar No. 33953)

                                                     Counsel for Plaintiff Appotronics
                                                     Corporation Ltd.




                                                6
